DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2013/129836), where Hong et al. (US 2014/0217392) is used as the English equivalent, in view of Maltenberger et al. (WO 2013/182389), where Maltenberger et al. (US 2015/0123047) is used as the English equivalent.
Regarding claims 22-48, Hong teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, an electron blocking layer transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0069]-[0071]). Hong teaches the hole transporting layer can comprise the following compound, 
    PNG
    media_image1.png
    245
    284
    media_image1.png
    Greyscale
, which meets applicant’s formula A-1 where Ar1 is either a fluorene group or a phenyl group substituted with a carbazole group (paragraphs [0069][0071], compound HT-1). Hong teaches the electron blocking layer can comprise the following compound, 
    PNG
    media_image2.png
    241
    276
    media_image2.png
    Greyscale
, which meets applicant’s formula A where both Ar1 is either a biphenyl group or a biphenyl group substituted with a carbazole group (paragraphs [0069][0071], compound EB-4). Hong teaches that not all of the layers need to present in the device (paragraph [0053]). Hong teaches that the hole injection layer can comprise known polymeric compounds (paragraph [0060]). Hong also teaches that the hole transporting layer can receive holes directly form the anode (paragraph [0061]). Hong teaches that the layers comprising the 
Hong does not teach where the hole transporting layer is doped with a bismuth compound.
Maltenberger teaches an electroluminescent device comprising a hole transporting layer doped with a bismuth compound (paragraph [0120]). Maltenberger teaches that the bismuth compounds can be Bi(O2C2F3)3 or bismuth tri(pentafluorobenzoate) (paragraph [0120]). These bismuth compounds are complexes were bismuth is in the III oxidation state, the ligand comprises a carboxylic acid organic ligand, which is negatively charge, and the ligand comprises fluorine substituents. Maltenberger teaches that amount of the bismuth compound in the hole transporting layer can be 10-15% (paragraph [0120], Figure 14). Maltenberger teaches that doped hole transporting layer acts likes a hole injection layer and can be in direct contact with the anode (paragraphs [0010], [0120], and [0121]). Maltenberger teaches that when the hole transporting layer is doped with the bismuth compounds that device has a lower drive voltage than devices comprising layers that are not doped (paragraphs [0120] and [0121], Figures 14 and 15). Maltenberger teaches that any hole transporter material can be doped with the bismuth compound (paragraph [0010]). Electron blocking materials are hole transporters as well.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Hong, so the hole transporting layer or electron blocking layer was doped with Bi(O2C2F3)3 or bismuth tri(pentafluorobenzoate) at 10 or 15%, as taught by Maltenberger.  The motivation 
The applicant’s claimed energy limitations would naturally flow from the combination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,396,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,396,297 are a species of the claims of the instant application. The claims of U.S. Patent No. 10,396,297 anticipate the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2005/0221124) teaches hole transporting compounds (paragraph [0034] that meets applicant’s formula A-1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759